Citation Nr: 0108950	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  97-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for psoriasis vulgaris.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to June 
1977, as well as subsequent periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied the claim.

The veteran and his wife testified at a Travel Board hearing 
in February 2001 before the undersigned Board Member.  


REMAND

A preliminary review of the record discloses that additional 
action is required by the RO before further Board review of 
the claim.  In this regard, the Board notes that, after the 
February 2001 Travel Board hearing, the veteran's sister 
submitted a lay statement, which was received before the 
appeal was certified to the Board without a waiver of initial 
RO review.  Accordingly, this case must be returned to the RO 
for initial consideration of this evidence and preparation of 
a supplemental statement of the case.  See 38 C.F.R. 
§§ 19.37(a) (2000).  (The Board is cognizant of the veteran's 
signed waiver of RO review of evidence submitted at his 
Travel Board hearing on February 2, 2001.  However, the 
medical records submitted at that time were specifically 
listed (VA and private treatment records); the lay statement 
was received one week later, was not accompanied by a waiver, 
and was not listed in the waiver submitted one week earlier.) 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In a November 1996 VA Form 9 and at his Travel Board hearing, 
the veteran indicated that he had been treated for a skin 
rash in 1975 and 1976 while stationed at the U. S. Marine 
Corps Depot in San Diego, California.  The veteran also 
testified that he contracted a skin rash in 1981 while on 
ACDUTRA with the National Guard.  Although the record shows a 
diagnosis for psoriasis vulgaris, it is silent as to the 
etiology of the veteran's current skin disorder.  For 
example, it is not clear whether the veteran was treated for 
a skin rash while in the Marines or while in ACDUTRA or 
INACDUTRA status after his discharge from the Marines in 
1977.  The administrative and medical evidence and other 
development requested below is needed to determine whether 
the veteran's skin disorder was related to, in whole or in 
part, to a disease incurred while in the Marines or during 
ACDUTRA or INACDUTRA in the National Guard.

The term "active duty for training" means full-time duty in 
the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  See 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive 
duty for training" means duty in the Reserves other than 
full-time duty, special additional duty, or training other 
than active duty training.  See 38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d) (2000).

The claimant asserts that he contracted a skin disorder while 
serving with the National Guard.  If that is so, he must 
first attain "veteran" status by showing that he had incurred 
an injury or disease during his period of ACDUTRA, or an 
injury during INACDUTRA.  See 38 U.S.C.A. § 101(24); Paulson 
v. Brown, 7 Vet. App. 466, 469 (1995); Brooks v. Brown, 5 
Vet. App. 484 (1993).  The Board also notes that in a case 
where the application for VA benefits relates to a period of 
INACDUTRA, only injuries can be compensated, while any 
diseases incurred during INACDUTRA may not be service-
connected.  Brooks at 484.  

Before the Board can reach the question of whether a valid 
claim has been presented, all periods of ACDUTRA and 
INACDUTRA during which the veteran complained of a skin 
disorder must be verified.  Remand is in order to verify the 
dates of such ACDUTRA and INACDUTRA, and to obtain all 
medical records for such periods since none are associated 
with the claims file.

The Board also notes that the majority of the veteran's 
service medical records are unavailable.  The National 
Personnel Records Center (NPRC) forwarded the veteran service 
medical records in September 1995.  Although there was a 
check in service medical records column and none in the 
separation examination report column, the only record 
received was a copy of the veteran's June 1977 separation 
examination report.  However, the NPRC did not indicate that 
its search had included morning report and sick call reports 
pertaining to the veteran.  Nevertheless, in cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, prior to November 9, 2000, there was a 
"heightened duty" to assist the veteran in the development of 
the case, including a search of SGO records.  38 U.S.C.A. § 
5107(a) (West 1991).  See generally McCormick v. Gober, 14 
Vet. App. 39, 45-49 (2000).  The heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection.

In this respect, the RO should ask the veteran to complete a 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data, and to give specific identifying information 
regarding his assigned units while in the Marine Corps and in 
the National Guard.  This information, if any, should be 
submitted to NPRC and the Arizona National Guard for an 
additional records search.  In addition, if feasible, a 
search of any records, i.e., hospital treatment records, 
morning reports and sick lists associated with the U. S. 
Marine Corps Depot in October 1975 and February and March 
1976, using the relevant information from the veteran's 
statement and testimony should be made.  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  In February 23, 1999 
letter, the RO specifically asked the veteran for treatment 
records from June 1977 to 1984 or 1987 or whether he was seen 
by a physician for his skin condition before 1995.  If there 
are no additional records, the letter asked the veteran to 
indicate that on an enclosed VA Form 21-41438.  It does not 
appear, however, that the RO has advised the veteran 
regarding the alternative evidence, which may be submitted 
instead.  The Board does note, however, that the veteran's 
wife testified at the Travel Board hearing and his sister 
provided a February 2001 statement indicating that, in July 
1981, the veteran came home two days early from his National 
Guard ACDUTRA because he had developed a skin rash.  
Therefore, the RO should contact the veteran and advise him 
that, in light of his missing records, he may provide such 
alternative evidence. 

The Court also has held that if a review of the evidence 
suggests a reasonable possibility that a claimant's disorder 
is related to an alleged incident in service, a remand for an 
examination and medical opinion is warranted.  Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  See also 38 C.F.R. § 
3.303(d) (2000).  If a review of the evidence shows treatment 
for any skin disorder in service or while on ACDUTRA and 
suggests a reasonable possibility that the claimant's skin 
disorder is related to a disease incurred in service or while 
on ACDUTRA in the National Guard, the RO should schedule a 
dermatology examination and request a medical opinion, which 
addresses the question of whether any current disorder was 
incurred in service or while in ACDUTRA status in the 
National Guard.  38 U.S.C.A. § 5107(a) (2000).
 
The Board is aware of the RO's diligent efforts to obtain the 
veteran's records including its most recent attempts in May 
1999 and March and April 2000.  However, in view of the 
foregoing, it is the Board's judgment that an additional 
attempt at obtaining corroborative medical evidence of the 
veteran's claimed in-service skin disorder should be 
undertaken.  The Board also acknowledges that the RO wrote to 
the veteran attempting to obtain information on treatment 
between 1977 and 1984 or 1987 and that the veteran did not 
respond.  Nevertheless, the Board is of the opinion that the 
veteran should be given another opportunity to cooperate in 
obtaining medical records that are germane to his claim.  
However, the veteran is advised that the duty to assist is 
not a one-way street.  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should attempt to complete the 
development of the evidence with regard 
to the missing service medical records in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29, including having the veteran fill 
out a complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data.  The veteran should be instructed 
to include the organization to which he 
was assigned at the time of treatment or 
onset of a skin disorder (battalion, 
regiment, etc.), if he is unable to do 
so, the RO should use the veteran's DA 20 
information to complete any information 
needed by the NPRC.  The RO should 
request that the veteran report, with as 
much specificity as possible, all periods 
of ACDUTRA and INACDUTRA in the National 
Guard since June 1977.

2.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for a skin disorder, including statements 
from service medical personnel; 
statements from individuals who served 
with him ("buddy" certificates or 
affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics from which and private 
physicians from whom he may have received 
treatment, especially soon after 
discharge; letters written during service 
or ACDUTRA; and insurance examinations.  
The RO should assist the veteran in this 
respect, and should pursue all logical 
follow-up development pertaining to 
diagnosis of, and treatment for, a skin 
disorder.  

3.  Irrespective of the veteran's 
responses, the RO should contact the 
Arizona National Guard, and request that 
they provide all verified periods of 
ACDUTRA (approximately two weeks each) 
and INACDUTRA (weekend duty).  Mere 
records of points earned toward 
retirement are insufficient; actual dates 
of ACDUTRA and INACDUTRA must be 
provided.  The RO should also request 
copies of all existing medical records 
for any periods of ACDUTRA or INACDUTRA.  
All responses received from the Arizona 
National Guard should be associated with 
the claims folder.

4.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

5.  After completion of these actions, if 
it is determined that a reasonable 
possibility exists that an examination 
may substantiate entitlement to service 
connection for a skin disorder, the RO 
should schedule a VA examination of the 
veteran to clarify the nature, time of 
onset, and etiology of all such 
symptomatology.  The claims file and this 
order must be made available to, and be 
reviewed by, the examiner in connection 
with the examination. All indicated tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  On the examination findings, the 
history provided by the veteran, and a 
thorough review of the file, including 
all material received pursuant to this 
remand, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current skin 
disorder is related to the veteran's 
period of active duty, ACDUTRA or 
INACDUTRA.  The examiner should clearly 
outline the rationale for any opinion 
expressed.
 
6.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

7.  When the above development has been 
completed, the RO should review the 
expanded record and readjudicate the 
claim for service connection for a skin 
disorder.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this matter.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




